     Case 2:20-cv-06742-JAK-AGR Document 14 Filed 09/02/20 Page 1 of 1 Page ID #:219



 1      George D. Moustakas (pro hac vice)
        HARNESS, DICKEY & PIERCE, P.L.C.
 2      5445 Corporate Drive, Ste. 200
        Troy, MI 48098
 3      Tel. 248.641.1600
        Fax: 248-641-0270
 4      gdmoustakas@hdp.com
 5      John E. Lord
        ONE LLP
 6      9301 Wilshire Blvd., Penthouse
        Beverly Hills, CA 80210
 7      Tel: 310.866.5157
        Fax: 310.943.2085
 8      jlord@onellp.com
 9      ATTORNEYS FOR PLAINTIFF
        TRIJICON, INC.
10

11                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
12                                  WESTERN DIVISION
13
        TRIJICON, INC.,                                      Case No. 2:20-cv-06742-JAK-AGR
14
                                  Plaintiff,                 NOTICE OF VOLUNTARY
15                                                           DISMISSAL WITH PREJUDICE
              v.                                             PURSUANT TO FED. R. CIV. P.
16                                                           41(a(1)(A)(i)
        HOLOSUN TECHNOLOGIES, INC.
17
                                  Defendant.
18

19           PLEASE TAKE NOTICE that Plaintiff, Trijicon, Inc., hereby voluntarily
20
       dismisses the above captioned matter, with prejudice, pursuant to Fed. R. Civ. P.
21
       41(a)(1)(A)(i). Each party shall bear its own attorneys’ fees, costs, and expenses.
22

23
        Dated: September 2, 2020                    ONE LLP
24

25

26                                                  By   /s/ John E. Lord
                                                         John E. Lord
27                                                  Attorneys for Plaintiff Trijicon, Inc.

28


                                                         1
                                               NOTICE OF DISMISSAL
